OMB APPROVAL OMB Number:3235-0070 Expires:January 31, 2013 Estimated average burden hours per response187.20 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2011. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of the issuer’s common stock as of November 9, 2011 was 15,570,491. Table of Contents INDEX Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 – Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 24 Item 1A – Risk Factors 24 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6 – Exhibits 26 SIGNATURES 27 2 Table of Contents ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale securities – Restricted collateral deposits Trade receivables (net of allowance for doubtful accounts in the amount of $72,000 as of September 30, 2011 and $47,000 as of December 31, 2010) Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Deferred tax assets Severance pay fund Other long term assets and receivables Property and equipment, net Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2011 December 31, 2010 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of capitalized leases Current portion of long term debt Short term bank credit Deferred revenues Total current liabilities LONG TERM LIABILITIES: Accrued severance pay Long term portion of capitalized leases Long term debt Deferred tax liability Other long term liabilities Total long term liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of September 30, 2011 and December 31, 2010; Issued and outstanding: 15,570,491 shares and 14,842,283 shares as of September 30, 2011 and December 31, 2010, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of September 30, 2011 and December 31, 2010; No shares issued and outstanding as of September 30, 2011 and December 31, 2010 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine months ended September 30, Three months ended September 30, Revenues $ Cost of revenues, exclusive of amortization of intangibles Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets and capitalized software Total operating costs and expenses Operating loss ) Other income Allowance for settlements, net – – – Financial income (expense), net ) ) ) Total other income (expense) ) ) Loss before income tax expense ) Income tax expense 89 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets and capitalized software Amortization of debt discount Compensation related to shares issued to employees and directors Adjustment to value of warrants and embedded features on the senior convertible notes ) ) Capital loss from sale of property and equipment – Deferred taxes Changes in operating assets and liabilities: Severance pay, net Trade receivables Other accounts receivable and prepaid expenses ) Inventories ) Unbilled receivables ) ) Deferred revenues Trade payables ) Other accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment, net of investment grants received from the State of Israel ) ) Additions of capitalized software development ) ) Changes in value of investment in affiliated company ) Proceeds from sale of property and equipment – Sales of marketable securities – Decrease (increase) in restricted collateral deposits ) Net cash used in investing activities $ ) $ ) The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September 30, CASH FLOWS FROM FINANCING ACTIVITIES: Change in long term debt $ $ ) Change in short term bank credit ) ) Purchase of treasury stock ) ) Net cash provided by (used in) financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Interest paid during the period $ $ Taxes on income paid during the period $ $ Note conversion to common stock $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 7 Table of Contents NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech”) and its wholly-owned subsidiaries (the “Company”) provide defense and security products for the military, law enforcement and homeland security markets, including multimedia interactive simulators/trainers, lightweight vehicle armoring, and advanced zinc-air and lithium batteries and chargers. The Company operates primarily through its wholly-owned subsidiaries FAAC Incorporated (“FAAC”), based in Ann Arbor, Michigan; MDT Protective Industries, Ltd. (“MDT”), based in Lod, Israel; MDT Armor Corporation (“MDT Armor”), based in Auburn, Alabama; Electric Fuel Battery Corporation (“EFB”), based in Auburn, Alabama; and Epsilor-Electric Fuel Ltd. (survivor of the merger of Electric Fuel Ltd. (“EFL”), based in Beit Shemesh, Israel, into Epsilor Electronic Industries, Ltd.) (“Epsilor-EFL”), based in Dimona, Israel). The Company’s former subsidiary Armour of America Incorporated (“AoA”) has been merged into MDT Armor. Additionally, IES Interactive Training (“IES”), and Realtime Technologies (“RTI”) were merged with FAAC to create Arotech’s Training and Simulation Division (“ATSD”). b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at September 30, 2011, its operating results for the nine- and three-month periods ended September 30, 2011 and 2010, and its cash flow for the nine-month periods ended September 30, 2011 and 2010. The results of operations for the nine and three months ended September 30, 2011 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2011. The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. c.Accounting for stock-based compensation: For the nine months ended September 30, 2011 and 2010, the compensation expense recorded related to stock-based compensation was $245,372 and $404,192, respectively, all of which was for restricted stock units and restricted shares. The remaining total compensation cost related to non-vested stock options and non-vested restricted share awards not yet recognized in the income statement as of September 30, 2011 was $243,350. The weighted average period over which this compensation cost is expected to be recognized is approximately one and one-half years. Income tax expense was not impacted since the Company is in a net operating loss position. There were no new options issued in the first nine months of 2011 and no options were exercised in the first nine months of 2011. The Company’s directors received their annual restricted stock grants on April 1, 2011 in accordance with the terms of the directors’ stock compensation plan. Additionally, certain corporate officers received restricted stock grants on April 25, 2011. 8 Table of Contents d.Anti-dilutive shares for EPS calculation: All outstanding stock options, non-vested restricted stock units, non-vested restricted stock and warrants have been excluded from the calculation of the diluted net loss per common share because all such securities are anti-dilutive for the periods presented and the Company has excluded any restricted shares that will never vest under the current program. The total weighted average number of shares related to the outstanding options, non-vested restricted stock, non-vested restricted stock units and warrants excluded from the calculations of diluted net loss per share for the nine-month periods ended September 30, 2011 and 2010 were 875,423 and 1,425,132, respectively. e.Reclassification: Certain comparative data in these financial statements may have been reclassified to conform to the current year’s presentation. NOTE 2:INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method or the FIFO method. The Company periodically reviews the raw material inventory levels along with the current and historical purchase prices of the inventory. Based on these reviews, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. Inventories increased, from December 31, 2010, $1.3 million in the Training and Simulation Division, $786,000 in the Battery Division and $2.8 million in the Armor Division for the product required to fulfill the increased current backlog. Inventories are composed of the following: September 30, 2011 December 31, 2010 Raw and packaging materials $ $ Work in progress Finished products Total: $ $ NOTE 3:IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS For information about previous new accounting pronouncements and the potential impact on the Company’s Consolidated Financial Statements, see Note 2 of the Notes to Consolidated Financial Statements in the Company’s 2010 Form 10-K. Effective January 1, 2011 the Company adopted both ASU 2009-13 and ASU 2009-14. Therefore, the Company has discontinued the use of the residual method and now bases its revenue allocations on estimated sales prices. The impact of adoption did not have a significant impact on its consolidated financial statements. 9 Table of Contents In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-05, “Comprehensive Income (Topic 220) — Presentation of Comprehensive Income.”ASU 2011-05 eliminates the current option to report other comprehensive income and its components in the statement of changes in stockholders’ equity and requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In addition, it requires entities to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statements where the components of net income and the components of other comprehensive income are presented. ASU 2011-05 will become effective for public entities for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted. The standard will become effective for the Company in January2012. The Company is currently evaluating the two presentation approaches permitted by ASU 2011-05. In October 2011, the FASB decided to defer the above-described presentation of reclassification adjustments until further consideration. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment”. ASU 2011-08 amends the guidance in Accounting Standards Codification (ASC) 350, Intangibles – Goodwill and Other. Under the revised guidance, when testing goodwill for impairment the Company has the option of performing a qualitative assessment before calculating the fair value of a reporting unit. If the Company determines, on the basis of qualitative factors, that it is more likely than not that the fair value of the reporting unit is less than the carrying amount, the two-step impairment test would be required. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 with early adoption permitted. The Company has elected early adoption, and the new ASU is not expected to have a material impact on the Company’s financial statements. The qualitative factors will be evaluated when the Company finalizes the evaluation of goodwill for impairment. Other recent accounting pronouncements issued by the FASB did not or are not believed by management to be likely to have a material impact on the Company’s present or future financial statements. NOTE 4:SEGMENT INFORMATION a.General: The Company operates primarily in three operating segments. Additionally, the three segments are also treated by the Company as reporting units for goodwill impairment evaluation purposes. The goodwill amounts associated with each of these reporting units were determined and valued when the respective operations were purchased. The Company’s reportable segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statements. The Company evaluates performance based upon two primary factors, one is the segment’s net income and the other is the segment’s contribution to the Company’s future strategic growth. 10 Table of Contents b.The following is information about reportable segment revenues, income (losses) and total assets for the nine and three months ended September 30, 2011 and 2010: Training and Simulation Division Battery and Power Systems Division Armor Division Corporate Expenses Total Company Nine months ended September 30, 2011 Revenues from outside customers $ $ $ $
